DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 63-82 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art because although the prior art teaches a method comprising configuring a resection device to include a scalpet assembly including a shaft with a lumen configured to penetrate tissue and configuring the resection device to perform fractional resections by incising skin tissue at the target site according to a protocol comprising map of fractional resections and configuring the resection device for removing fractionally resected tissue from the target site, the prior art does not teach or suggest the method configured to effect fractional skin tightening involving a plurality of scalpets, since there is no teaching, suggestion, or motivation to produce the claimed invention. The prior art also teaches a method of generating a protocol including a topographical map of fractional skin resections comprising at least one scalpet configured to penetrate the tissue and configuring the resection device for performing fractional resections according to the protocol, however the claims have not been rejected over the body of prior art because it does not teach or suggest the scalpet shaft incising skin pixels through a lumen configured to pass tissue received through the distal end wherein the protocol is configured to effect fractional skin tightening adjacent a target site, since there is no teaching, suggestion, or motivation to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771